COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-256-CV



IN RE ERNEST REYNOLDS III	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied because relator has an adequate remedy by appeal.  Accordingly, the court vacates that portion of its July 31, 2007 order staying proceedings in the trial court and denies relator’s petition for writ of mandamus.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  MCCOY, LIVINGSTON, and GARDNER, JJ.



DELIVERED:  August 30, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.